 1 McGREGOR W. SCOTT
   United States Attorney
 2 AMANDA BECK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
                                                                      FI.LED
   Facsimile: (916) 554-2900                                              APR 1'9 2019
 5

 6   Attorneys for Plaintiff
     United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10   IN THE MATTER OF THE APPLICATION                [:PR.QPOSED] ORDER TO UNSEAL TRACKING
     OF THE UNITED STATES OF AMERICA                 WARRANTS, TRACKING WARRANTS
11   FOR TRACKING WARRANTS                           APPLICATION AND AFFIDAVITS
     CONCERNING:
12

13   A Black Jeep Grand Cherokee, with license        2:18-SW-0972 KJN
     plate 5SBE399
14
     A Red Ford Ranger, with license plate 7X37790   2:18-SW-1001 AC
15
     A Black Jeep Grand Cherokee, with license        2:18-SW-1283 DB
16   plate 5SBE399

17   A Black Jeep Grand Cherokee, with license       2:19-SW-0053 EFB
     plate 5SBE399
18
     A Black Jeep Grand Cherokee, with license       2:19-SW-0166 AC
19   plate 5SBE399

20

21
22          Upon application of the United States of America and good cause having been shown,

23          IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, hereby

24   ordered unsealed.

25
26    Dated:
                                                          The Honorab Kendall J. Newman
27                                                        UNITED S ~ TES MAGISTRATE JUDGE

28

      ORDER TO REQUEST TO UNSEAL SEARCH
      WARRANTS AND SEARCH WARRANT                     1
      AFFIDAVITS
